                                                                                    JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
     Case No.       CV 19-01417 RGK (KSx)                                    Date    April 3, 2019
     Title          MICHAEL ZAREMBA v. BULLETPROOF 360, INC.




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                        Not Reported                           N/A
              Deputy Clerk                        Court Reporter / Recorder                   Tape No.
             Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                       Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Remanding Action to State Court

       On January 22, 2019, Michael Zaremba (“Plaintiff”) filed an action against Bulletproof 360, Inc.
(“Defendant”) for wage and hour violations under the California Labor Code.

        On January 25, 2019, Defendant removed the action to federal court alleging diversity
jurisdiction. Upon review of Defendants’ Notice of Removal, the Court hereby remands the action for
lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

        Defendant calculates the amount in controversy by making significant assumptions that are not
plausible and lack evidentiary support. The Court cannot base jurisdiction on Defendant’s speculation
and conjecture. Lowdermilk v. United States Bank Nat’l Assoc., 479 F.3d 994, 1002 (2007). Even with
the inclusion of attorneys’ fees and punitive damages, Defendant is no closer to carrying its burden
because there is no basis for estimating the claims that Defendant primarily relies upon to meet the
jurisdictional threshold. See id. Accordingly, Defendant has failed to satisfy its burden that the amount
in controversy meets the jurisdictional requirement.



   CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 1 of 2
                                                                               JS-6
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 19-01417 RGK (KSx)                                   Date     April 3, 2019
 Title          MICHAEL ZAREMBA v. BULLETPROOF 360, INC.

    In light of the foregoing, the action is hereby remanded to state court for all further proceedings.


    IT IS SO ORDERED.



                                                                                           :

                                                              Initials of Preparer




CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                 Page 2 of 2
